Judgment unanimously affirmed. Memorandum: Local criminal courts have preliminary jurisdiction of all offenses (CPL 10.30 [2]). The issuance of a search warrant involves the exercise of preliminary jurisdiction (see, Preiser, Practice Commentaries, McKinney’s Cons Laws of NY, Book 11A, CPL 10.30 [1992]). A "county judge sitting as a local criminal court” is a " '[l]ocal criminal court’ ” (CPL 10.10 [3] [g]) with the authority to issue search warrants. Although not in effect when the subject warrant was issued, CPL 690.35 (2) now expressly provides that an application for a search warrant may be made to a County Court Judge. Thus, we reject defendant’s contentions that County Court was not acting as a local criminal court when it issued the search warrant and that the warrant was defective because it did not state that the Judge was sitting as a local criminal court. (Appeal from Judgment of Supreme Court, Monroe County, Doyle, J.—Criminal Possession Marihuana, 1st Degree.) Present—Pine, J. P., Fallon, Doerr, Balio and Boehm, JJ.